Appellant was convicted of bigamy, and his punishment assessed at two years confinement in the penitentiary. He was under arrest for seduction, and being informed by his father and the district attorney that if he should marry the girl alleged to have been seduced, the prosecution would be dismissed, he married her, and having a living wife at the time, bigamy was alleged upon this second marriage. To this charge he interposed two defenses: First, that he was in duress *Page 216 
when he married the second time. He was not, because our statute expressly provides, that he may, under these circumstances, marry the girl alleged to have been seduced. Second defense is, that as the first wife had deserted him for more than three years, he was informed and believed the first marriage had become void, and that he was released from same. If a mistake at all, this was a mistake of law, and could not be relied upon as a defense.
There is no error apparent of record, and the judgment is affirmed.
Affirmed.
SIMKINS, J., concurs. DAVIDSON, J., absent.